                                           Case 3:19-cv-02573-EMC Document 424 Filed 08/28/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       STALEY, et al.,                                  Case No. 19-cv-02573-EMC(LB)
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                            DISCOVERY ORDER
                                  13              v.
                                                                                            Re: ECF No. 403, 404
                                  14       GILEAD SCIENCES, INC., et al.,
                                  15                     Defendants.

                                  16

                                  17
                                                                               INTRODUCTION
                                  18
                                            The parties have two discovery disputes: (1) the defendants’ request for production of medical
                                  19
                                       information about the named plaintiffs, which the plaintiffs contest on relevancy and privacy
                                  20
                                       grounds, and (2) the defendants’ subpoenas to 27 third-party health insurers and managed-care
                                  21
                                       providers for information about their respective drug formularies, evaluation of HIV drugs,
                                  22
                                       general policies regarding therapeutic drug substitution, reimbursement and rebates for HIV drugs,
                                  23
                                       and patient-assistance program funding, which the plaintiffs move to quash as improper absent-
                                  24
                                       class-member discovery.1 The court held a hearing on August 27, 2020 and denies production of
                                  25
                                       the medical information and allows the third-party discovery.
                                  26

                                  27
                                       1
                                        Letters – ECF Nos. 403–404. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 19-cv-02573-EMC (LB)
                                            Case 3:19-cv-02573-EMC Document 424 Filed 08/28/20 Page 2 of 4




                                   1                                                 ANALYSIS

                                   2   1. Letter Brief – ECF No. 403

                                   3         As discussed at the August 27 hearing, the information (at least conceptually) is relevant to the

                                   4   typicality of the plaintiffs as class representatives and their antitrust injury. Cf. Plumlee v. Pfizer,

                                   5   Inc., 13-cv-00414-LHK (PSG), 2013 WL 12149694, at *1 (N.D. Cal. Dec. 20, 2013) (in a case

                                   6   challenging efficacy of anti-depressant Zoloft, Judge Grewal ordered narrowed discovery into the

                                   7   named plaintiff’s medical history relating to use of Zoloft); id., 2014 WL 690511 at *4 (Feb. 21,

                                   8   2014) (Judge Koh denied the plaintiffs’ motion for relief from Judge Grewal’s order, holding that

                                   9   the “[p]laintiff’s medical history is directly relevant to class certification . . . [including]

                                  10   determin[ing] if plaintiff is a typical and adequate class representative”) (cleaned up).

                                  11         The issue is the scope of the production. The plaintiffs do not resist production of the

                                  12   prescription and the insurance information. There is no dispute that the named plaintiffs are HIV
Northern District of California
 United States District Court




                                  13   positive. The defense wants medical-record information about the reasons for the particular HIV

                                  14   treatment and thus insight into whether the plaintiffs could have chosen substitute treatments.2

                                  15   While relevance is a broad standard, the connection between the individual medical information

                                  16   and the market-wide inquiry about the interchangeability of drugs is attenuated. Given the privacy

                                  17   implications, the court does not order the discovery. The court recognizes the defendants’

                                  18   arguments that the privacy issues are addressed by a production based on attorneys’ eyes only but

                                  19   does not think that a protective order changes the outcome.

                                  20         For the reasons stated on the record, the medical records are not relevant to the product

                                  21   markets.

                                  22

                                  23   2. Letter Brief – ECF No. 404

                                  24         The plaintiffs object to the defendants’ third-party subpoenas as intrusive and burdensome, as

                                  25   improper absent-class-member discovery, and as unnecessary because the relevant-market analysis

                                  26

                                  27

                                  28   2
                                           Letter – ECF No. 403 at 2.

                                       ORDER – No. 19-cv-02573-EMC (LB)                     2
                                            Case 3:19-cv-02573-EMC Document 424 Filed 08/28/20 Page 3 of 4




                                   1   must be based on readily available market-wide information.3

                                   2         Generally, “a party has no standing to seek to quash a subpoena issued to someone who is not

                                   3   a party to the action.” Miller v. Ghirardelli Chocolate Co., C 12-4936-LB, 2013 WL 6774072, at

                                   4   *2 (N.D. Cal. Dec. 20, 2013). Courts do consider plaintiffs’ challenges to third-party subpoenas

                                   5   directed to absent class members. McKinney-Drobnis v. Massage Envy Franchising, LLC, No. 16-

                                   6   06450-MMC (KAW), 2017 WL 4798048, at *3–6 (granting in part plaintiffs’ request to quash

                                   7   subpoenas directed at absent class members); In re Worlds of Wonder Sec. Litig., No. C-87-5491

                                   8   SC (JSL), 1992 WL 330411, at *1 (N.D. Cal. July 9, 1992) (same). The court assumes standing

                                   9   and allows the discovery. “[T]here is no blanket rule barring discovery with respect to absent class

                                  10   members.” Mas v. Cumulus Media Inc., C 10-1396-EMC, 2010 WL 4916402, at *3–4 (N.D. Cal.

                                  11   Nov. 22, 2010). Discovery is appropriate “where the information sought is relevant, not readily

                                  12   obtainable from the representative parties or other sources, and the request is not unduly
Northern District of California
 United States District Court




                                  13   burdensome and made in good faith.” Id. at *3 (cleaned up). The subpoenas seek relevant

                                  14   information relating to the interchangeability of the drugs (a theory advanced by the plaintiffs) and

                                  15   related cost information. Plus, relevancy is a low threshold. The plaintiffs assert burden, but they

                                  16   did not explain why in the letter brief. At the hearing, they made a proportionality argument about

                                  17   how the defendants ought to proffer some evidence to back their assertion of relevance, given the

                                  18   burdens that document production and related depositions impose on the plaintiffs. But according

                                  19   to the defendants, they are working productively with the insurers, who are producing information

                                  20   and have not moved to quash. Also, the defendants will work with the insurers to narrow requests

                                  21   to address any burden. Also according to the defendants, the document production is modest: two

                                  22   or three hundred pages per third party. And they anticipate modest depositions: perhaps an

                                  23   illustrative deposition or two limited to a few hours.

                                  24         The defendants’ representations defeat the contentions that burden and proportionality militate

                                  25   against discovery. The court allows the discovery.

                                  26

                                  27

                                  28   3
                                           Letter Brief – ECF No. 404 at 2–4.

                                       ORDER – No. 19-cv-02573-EMC (LB)                   3
                                         Case 3:19-cv-02573-EMC Document 424 Filed 08/28/20 Page 4 of 4




                                   1                                         CONCLUSION

                                   2      The court denies production of the medical information and allows the third-party discovery.

                                   3   This disposes of ECF Nos. 403 and 404.

                                   4

                                   5      IT IS SO ORDERED.

                                   6      Dated: August 28, 2020

                                   7                                                ______________________________________
                                                                                    LAUREL BEELER
                                   8                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-02573-EMC (LB)              4
